DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the routing switches, system channels, and beamformer channels must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Firstly, It is unclear whether the routing switches of the claims are the same as the switches 100 disclosed in ¶ [0060] and illustrated in FIG. 10 due to the non-standard naming scheme, thus it is unclear whether the routing switches are depicted in the drawings. Secondly, it is unclear how the routing switches of the claims are associated with the elements 30/40, sub-array 32, group 34, beamformer channels, and system channels in the context of FIGS. 3-9 which is essential for a proper understanding of the invention as laid out in MPEP § 608.02(d).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-12, 14-17, and 19-20 are objected to because of the following informalities:  missing punctuation (comma) after reference to parent claim, e.g. “the transducer system of claim 1,”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: grammatical errors. Claim 5 should recite “wherein each of the sub-arrays of the first set forms a single array element having only one transducer element wide in azimuth and the lesser number of transducer elements wide in elevation”
In addition, Claim 5 recites “only one transducer element wide in azimuth and the lesser number of transducer elements wide in elevation” (emphasis added) . For the purposes of examination, the claim will be interpreted as “the lesser number of transducer elements high in elevation.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With regards to Claim 10, the claim recites “the four or fewer of the five or fewer routing switches from different groups forming parts of same sub-arrays of the first set connect different ones of the sub-arrays to different system channels” (emphasis added); however, it is unclear what “different ones” refers to. More specifically, it is unclear what is being connected to different system channels. It appears that the claims refers to “[S]ub-arrays 32 of different groups 34 connect to different channels” as discloses in ¶ [0033] of the instant application and will be interpreted as such for the purposes of examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3,  5, 7-16 & 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hazard et al. (US PGPUB 20050096546; hereinafter “Hazard”) .

With regards to Claim 1, Hazard discloses a transducer system for ultrasound imaging (reconfigurable transducer array for medical diagnostic ultrasound systems; see [0002]), the transducer system comprising: 
a two-dimensional array (a two-dimensional array of subelements, see Hazard FIG. 2 & ¶ [0059]; it should be appreciated that “the subelement is the smallest independently controlled acoustical unit”, see Hazard ¶ [0057]) of transducer elements (subelement 32; see Hazard FIG. 12), each of the transducer elements connected with five or fewer routing switches (“[H]ere individual Subelements 32 are able to connect to the bus line associated with their row by way of access Switches 30 and are able to connect to the bus line associated with an adjacent row by way of matrix switches 36, which connect one Subelement to an adjacent subelement”; see Hazard ¶ [0075]; i.e. each subelement is as associated with an access switch 30 and a matrix switch 36; while FIG. 13 illustrates six matrix switches, Hazard discloses that only three reside in each subelement and the other three in neighboring subelements; see ¶  [0083]; thus in a rectangular arrangement, see Hazard ¶ [0054], [0080] & [0154], thus a rectangular array would only have four adjacent subelements and only four matrix switches 36 would be implemented with only two residing on each subelement); and 
a controller (programming circuit 54 for controlling the control circuit 52 associated with each switch, i.e. access switch 30 and/or matrix switch 36, of each subelement 32; see Hazard ¶ [0085] & FIG. 18.) configured to operate the routing switches to form a first set of sub-arrays of the transducer elements as a one-dimensional array (in FIG. 13, Hazard discloses a subarray of subelements 32 along a row connected to bus 34 in which the access switches 30 when engaged form a 1D subarray along the row) and form a second set of sub-arrays of the transducer elements as a multi-dimensional array (in FIG. 13, Hazard discloses a group of subelements 32 along a row connected to bus 34 (i.e. a subarray) in which the matrix switches 36 when engaged form a 2D subarray, “individual subelements 32... are able to connect to the bus line associated with an adjacent row by way of matrix switches 36”; see Hazard ¶ [0075]).

With regards to Claim 2, wherein the routing switches for the transducer elements comprise transistors in a multiplexer (ASIC switch matrix/array, see Hazard FIGS. 4-7 & ¶ [0064]-[0066]; it should be appreciated that the instant application refers to a multiplexer to what is common referred to as an ASIC as taught in Hazard).

With regards to Claim 3, wherein the two-dimensional array of the transducer elements has a greater number of the transducer elements along azimuth than a lesser number of the transducer elements along elevation (FIG. 13 of Hazard illustrates a 2D array in which there are three rows (elevation) by seven columns (azimuth)).

With regards to Claim 5, wherein each of the sub-arrays of the first set form single array element only one transducer element wide in azimuth and the lesser number of transducer elements wide in elevation (with reference to Hazard FIG. 14, the bus lines 74 can be oriented vertically and thus subelements 32 along each bus line form a subarray).

With regards to Claim 7, wherein the transducer elements are separated into groups, where four or fewer of the five or fewer routing switches for each of the transducer elements in each group are connectable to four or fewer outputs per group (with reference to FIG. 13 of Hazard, subarrays along each bus line 34 (horizontal lines) can be  connected to adjacent subarrays via at least one matrix switches 36 forming a mosaic, i.e. a group).

With regards to Claim 8, wherein the one of the five or fewer routing switches per transducer element is connectable between groups and the four or fewer outputs are connectable with system channels of a beamformer of an ultrasound imager (with reference to FIG. 13 of Hazard, matrix switch 36 connect subelements 32 in one row to another row to connect to a bus line, i.e. only one matrix switch between rows is need to join two adjacent subarrays; see ¶ [0088]).

With regards to Claim 9, wherein the one of the five or fewer routing switches per transducer element connects to form the first set of sub-arrays and disconnects to form the second set of sub-arrays (with reference to FIG. 13 of Hazard, matrix switch 36 can connect a subelement to an adjacent “to the bus line associated with an adjacent row”; see Hazard ¶ [0075]; continuing with the example of a row being a group (i.e. subarray) as explained with reference to Claim 8, the adjacent row being an adjacent group is connected to an adjacent row (i.e. adjacent group/subarray) via a single matrix switch 36).

With regards to Claim 10, wherein, for the first set of sub-arrays, the four or fewer of the five or fewer routing switches from different groups forming parts of same sub-arrays of the first set connect different ones of the sub-arrays to different system channels (with reference to FIG. 13 of Hazard, matrix switch 36 can connect a subelement to an adjacent “to the bus line associated with an adjacent row”; see Hazard ¶ [0075]; it should be appreciated that the ).

With regards to Claim 11, wherein the four or fewer of the five or fewer routing switches per transducer element form the sub-arrays of the second set as square, rectangular oriented with a long axis along elevation, or rectangular oriented with the long axis along azimuth sub-arrays (with reference to FIG. 13 of Hazard, the rectangular array illustrated can be achieved with at least two matrix switches 36, one between the top and middle row & one between the bottom and middle row).

With regards to Claim 12, Hazard teaches of wherein the four or fewer outputs comprise four outputs, and wherein each of the groups has four sub-groups, each of the sub-groups connectable with three of the four outputs per group (with reference to FIG. 13 of Hazard, the top/bottom rows having four subelements 32 where each element represents a subgroup and continuing with the example where each row is associated with four bus lines 34a-34d (four output)  where each subelement 32 is connectable to each corresponding bus line 34a-34d; see Hazard ¶ [0080], and each subelement 32 is connected able to each bus line 34a-34d by a combination of access switches 30 and matrix switches 36), each of the four outputs connectable with a different combination of three of the sub-groups (continuing with FIG. 13 of Hazard, each bus line 34a-34d is connected to at least one of the four subelements 32 via four access switches 30 rendering a different combination of the subgroups, e.g. bus line 34a connects with subelement 32a (not shown) via access switch 30a (not shown) and connects with subelements 32b, 32c, 32d (not shown) via matrix switches therebetween; i.e. each bus line 34a-34d is connectable to a different combination of subelements 32 based on the corresponding access switch 30 and adjacent matrix switches 36).

With regards to Claim 13,  Hazard teaches of a method (method for optimizing switching configuration for reconfigurable transducer array; see Hazard ¶ [0051]) for using a matrix array in two-dimensional ultrasound imaging (a two-dimensional array of subelements, see Hazard FIG. 2 & ¶ [0059]; it should be appreciated that “the subelement is the smallest independently controlled acoustical unit”, see Hazard ¶ [0057]), the method comprising: 
grouping contiguous sets of transducer elements of the matrix array (contiguous grouped subelements interconnected to form a single larger element; see Hazard ¶ [0062]), the matrix array having a N x M arrangement of the contiguous sets where N is a number in a first direction and M is a number in a second direction perpendicular to the first direction (FIG. 13 of Hazard illustrates a contiguous 2D array in which there are three rows (elevation) by seven columns (azimuth)), each of the contiguous sets configurable into different sub-array arrangements (with reference to FIG. 13 of Hazard, subarrays along each bus line 34), one of the different sub-array arrangements forming parallel sub-arrays with greater extent in the first direction than extent in the second direction (in FIG. 13, Hazard discloses a subarray of subelements 32 along a row connected to bus 34 in which the access switches 30 when engaged form a 1D subarray along the row which is parallel to adjacent 1D subarrays in the elevation direction); 
connecting, in the one of the different sub-array arrangements, sub-arrays between different ones of the contiguous sets with a same number of M in the second direction the connecting creating a one-dimensional array (adjacent rows may be connected via matrix switches 36; see Hazard ¶ [0075]; i.e. the subarray of each row represents one entry in the array, thus an array of subarrays would of the rows in FIG. 13 of Hazard would represent a 1D array in the elevation direction); and 
performing ultrasound imaging with the one-dimensional array (generating an image or radiation pattern using the model with the inputted switch configuration; see Hazard ¶ [0016]; i.e. the switch configuration of FIG. 13 would be relied upon to generate an image).

With regards to Claim 14, wherein connecting comprises connecting with first switches connectable between the contiguous sets in the first direction (with reference to FIG 13 of Hazard, the matrix switches 36 connects adjacent rows, i.e. connect adjacent subarrays in the elevation direction).

With regards to Claim 15, wherein each of the contiguous sets has four or fewer outputs connectable with beamformer channels of an ultrasound imager and the first switches connectable between the contiguous sets (with reference to FIG 13 of Hazard, the parallelly adjacent connected subarrays (rows of subelements 32) share common bus 34), and wherein performing comprises receiving signals from the sub-arrays as connected between the different ones of the contiguous sets and providing the signals to the beamformer channels through the outputs of two or more of the contiguous sets (with reference to FIG 13 of Hazard, matrix switches 36 of both of the adjacent rows are connected to the middle subelement 32 of the middle row, the middle subelement 32 is connected to a different bus line 32 than the other subelements 32 in the same row; i.e. two or more outputs are utilized when adjacent subarrays are connected via matrix switches 36).

With regards to Claim 16, further comprising configuring the sub-arrays within each of the contiguous sets so as to provide a multi-dimensional sub-array arrangements as another (in FIG. 13, Hazard discloses a group of subelements 32 along a row connected to bus 34 (i.e. a subarray) in which the matrix switches 36 when engaged form a 2D subarray, “individual subelements 32... are able to connect to the bus line associated with an adjacent row by way of matrix switches 36”; see Hazard ¶ [0075]) of the different sub-array arrangements and performing ultrasound imaging of a volume with the other of the different sub-array arrangements (grouped subelements in a mosaic arrangement are used to acquire slices of image data having a thickness, i.e. a volume; see Hazard ¶ [0016]).

With regards to Claim 18, the transducer system comprising: 
a two-dimensional array of transducer elements (a two-dimensional array of subelements, see Hazard FIG. 2 & ¶ [0059]; it should be appreciated that “the subelement is the smallest independently controlled acoustical unit”, see Hazard ¶ [0057]) of transducer elements (subelement 32; see Hazard FIG. 12), 
a multiplexer (ASIC switch matrix; see Hazard ¶ [0064] & FIGS. 5-4; it should be appreciated that the instant application refers to what is commonly known as an ASIC layer as multiplexer 12, see ¶ [0037]) configured to connect the transducer elements into a one-dimensional array (in FIG. 13, Hazard discloses a group of subelements 32 along a row connected to bus 34 (i.e. a subarray) in which the access switches 30 when engaged form a 1D subarray along the row) where each array element of the one-dimensional array has a width of a single one of the transducer elements in azimuth and a height of multiple of the transducer elements in elevation (with reference to Hazard FIG. 14, the bus lines 74 can be oriented vertically and thus subelements 32 along each bus line form a subarray) and configured to connect the transducer elements into a multi-dimensional array where each array element of the multi-dimensional array is formed from multiple of the transducer elements (in FIG. 13, Hazard discloses a group of subelements 32 along a row connected to bus 34 (i.e. a subarray) in which the matrix switches 36 when engaged form a 2D subarray, “individual subelements 32... are able to connect to the bus line associated with an adjacent row by way of matrix switches 36”; see Hazard ¶ [0075]); and 
a controller configured to control the multiplexer to form the one- dimensional array or the multi-dimensional array (programming circuit 54 for controlling the control circuit 52 associated with each switch, i.e. access switch 30 and/or matrix switch 36, of each subelement 32; see Hazard ¶ [0085] & FIG. 18.).

With regards to Claim 19, wherein the multiplexer comprises switches where five or fewer of the switches are provided for each of the transducer elements (“[H]ere individual Subelements 32 are able to connect to the bus line associated with their row by way of access Switches 30 and are able to connect to the bus line associated with an adjacent row by way of matrix switches 36, which connect one Subelement to an adjacent subelement”; see Hazard ¶ [0075]; i.e. each subelement is as associated with an access switch 30 and a matrix switch 36; while FIG. 13 illustrates six matrix switches, Hazard discloses that only three reside in each subelement and the other three in neighboring subelements; see ¶  [0083]; thus in a rectangular arrangement, see Hazard ¶ [0054], [0080] & [0154], thus a rectangular array would only have four adjacent subelements and only four matrix switches 36 would be implemented with only two residing on each subelement), one of the five or fewer of the switches for connecting between the transducer elements in the one-dimensional array (with reference to FIG. 13 of Hazard, each subelement includes three matrix switches 36 to connect to adjacent subelements, each row being a 1D array) and a remaining four or fewer of the switches for connecting to outputs to beamformer channels of an imaging system (with reference to FIG. 13 of Hazard, each subelement 32 includes at least one access switch 30 to connect to bus lines 34; more access switches and bus lines are also contemplated, see Hazard ¶ [0074] & FIG. 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hazard as applied to claim 3 above, and further in view of Haider et al. (US PGPUB 20110028845; hereinafter “Haider”) .

With regards to Claim 4, while Hazard teaches of a  (see Claim 1 above) , Hazard may be silent to a catheter and the array of the transducer elements being in the catheter. However, Haider teaches of a reconfigurable transducer array 30 disposed within a catheter sleeve 28.
Hazard and Haider are both considered to be analogous to the claimed invention because they are in the same field of reconfigurable transducer arrays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hazard to incorporate the teachings of Haider to provide a catheter with a two-dimensional array. Doing so would aid in “an increased available image volume and an improved signal-to-noise ratio ” for imaging “heart from inside the body,” (see Haider ¶ [0018]).
	
Claims 6 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hazard as applied to claim 1 above, and further in view of Barnes et al. (US PGPUB 20050228277; hereinafter “Barnes”).

With regards to Claim 6, while Hazard teaches beamforming and “[B]eam patterns are built up by grouping the subelements in their connections to a finite number of system transmit/receive and beam forming channels” (see Hazard ¶ [0068]), it appears that Hazard may be of further comprising a sub-array beamformer configured to partially beamform by the sub-arrays and output partially beamformed data for each of the sub-arrays to system channels of an ultrasound imager. However, Barnes teaches of reconfigurable 2D array of transducer elements into macro-elements (see Barnes ¶ [0033]). In particular, Barnes teaches of further comprising a sub-array beamformer configured to partially beamform by the sub-arrays and output partially beamformed data for each of the sub-arrays to system channels of an ultrasound imager (beamformer 118 “utilizes partial beamforming or sub-aperture mixing”; see Barnes ¶ [0043]; i.e. beamformer 118 is configured to partially beamform the sub-apertures (sub-arrays) and the image generator generates an image via the receive beamformer 118 from system channel 108; see Barnes ¶ [0055]).
Hazard and Barnes are both considered to be analogous to the claimed invention because they are in the same field of reconfigurable transducer arrays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hazard to incorporate the teachings of Barnes to provide partial beamforming of the subarrays and outputting the beamformed data to system channels . Doing so would allow for a “smaller number of system channels 108 may be used to communicate with a larger number of elements 214” (see Barnes ¶ [0042]); i.e. reduced complexity.

With regards to Claim 20,  while Hazard teaches wherein the multiplexer comprises switches where four or fewer of the switches are provided for each of the transducer elements (each subelement 32 includes at least four switches 30/36; however, other topologies are also contemplated, see Hazard ¶ [0083]), one of the four or fewer of the switches for connecting between the transducer elements in the one-dimensional array (with reference to FIG. 13 of Hazard, each subelement includes three matrix switches 36 to connect to adjacent subelements, each row being a 1D array) and a remaining three or fewer of the switches for connecting to outputs to beamformer channels of an imaging system (with reference to FIG. 13 of Hazard, each subelement 32 includes at least one access switch 30 to connect to bus lines 34; more access switches and bus lines are also contemplated, see Hazard ¶ [0074] & FIG. 11), the transducer elements being grouped into different sets, each of the sets having (with reference to FIG. 13 of Hazard, subarrays along each bus line 34 (horizontal lines) can be  connected to adjacent subarrays via at least one matrix switches 36 forming a mosaic, i.e. a group), it appears that Hazard may be silent to
However, Barnes teaches of the transducer elements being grouped into different sets, each of the sets having overlapping sub-groups where each overlapping sub-group has a common one of the outputs (overlapping subarrays; see Barnes ¶ [0032]; where inter-connect elements such as in a sub-array share a common channel; see Barnes ¶ [0031]). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hazard to incorporate the teachings of Barnes to provide overlapping subgroups where each subgroup shares a common output. Doing so would allow for a “smaller number of system channels 108 may be used to communicate with a larger number of elements 214” (see Barnes ¶ [0042]); i.e. reduced complexity; and reduced bandwidth requirements (see Barnes ¶ [0031]).

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hazard as applied to claim 1 above, and further in view of Barnes et al. (US PGPUB 20050228277; hereinafter “Barnes”) and in further view of Hashiba et al. (US PGPUB 20090306510; hereinafter “Hashiba”) .
With regards to Claim 17, Hazard teaches of wherein configuring comprises configuring with  (contiguous grouped subelements interconnected to form a single larger element; see ¶ [0062]; wherein each subarray  is connected to a bus 34, see Hazard FIG. 13 & ¶ [0080], [0082], [0104]).
It appears that Hazard may be silent to overlapping arrangement; however, Barnes teaches of overlapping (overlapping subarrays; see Barnes ¶ [0032]; where inter-connect elements such as in a sub-array share a common channel; see Barnes ¶ [0031]). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hazard to incorporate the teachings of Barnes to provide overlapping subgroups. Doing so would allow for a “smaller number of system channels 108 may be used to communicate with a larger number of elements 214” (see Barnes ¶ [0042]); i.e. reduced complexity; and reduced bandwidth requirements (see Barnes ¶ [0031]).
It appears that modified Hazard may be silent to L-shaped arrangements; however, Hashiba teaches of an ultrasound system for reducing the number of input/output channels (see Hashiba ¶ [00104]). In particular, Hashiba teaches of L-shaped arrangements (element blocks, i.e. subarrays of transducer elements, see Hashiba ¶ [0105], can be shaped as “rectangular, or non-rectangular, e.g., L-shaped element blocks may be combined as shown in FIG. 25E”; see Hashiba ¶ [0159])
Modified Hazard and Hashiba are both considered to be analogous to the claimed invention because they are in the same field of reconfigurable transducer arrays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hazard to incorporate the teachings of Hashiba to provide L-shaped arrangements. Doing so would provide “improving image quality” by changing the placement of a grating lobe (see Hashiba ¶ [0135]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nguyen et al. (US PGPUB 20190083064) – 2D transducer array with 1D subpatches;
Savord (US PGPUB 20090171213) – partially beamformed among transducer patches;
Phelps (US PGPUB 20050243812) – partial beamforming and subarray mapping; and
Wodnicki (US PGPUB 20100020645) – switch configuration of reconfigurable transducer array.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ASHISH S JASANI/Examiner, Art Unit 3793                             


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793